             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ROY L. BOWMAN,                               )
                                             )
                     Petitioner,             )
                                             )
vs.                                          )         NO. CIV-19-0542-HE
                                             )
JIMMY MARTIN, Warden,                        )
                                             )
                     Respondent.             )

                                        ORDER

       Petitioner Roy L. Bowman, appearing by counsel, filed this action pursuant to 28

U.S.C. § 2254, challenging his conviction for murder in the second degree in the District

Court of Comanche County, Oklahoma. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the

matter was referred to Magistrate Judge Gary M. Purcell for initial proceedings. Defendant

filed a motion to dismiss the petition to which petitioner has responded. Judge Purcell has

issued a Report and Recommendation recommending that the petition be dismissed as

untimely.

       Petitioner, having failed to object to the Report, has waived his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Accordingly, the Report and Recommendation [Doc. #15] is

ADOPTED. The petition is DISMISSED without prejudice.
IT IS SO ORDERED.

Dated this 23rd day of December, 2019.




                                   2
